Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 03, 2020.  The claims are directed to a composition of turkey tail, Coriolus versicolor, or Trametes versicolor mycelium.  It is noted that the intended use and quantity of a composition does not lend patentability.  Applicant’s election without traverse of Group I, claims 10-12, 15-20, in the reply filed on 10/3/22 is acknowledged.

Claims 10-12, 15-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition of natural components without significantly more. The claims recite an aqueous, hydroethanolic, ethanolic, or solid fraction of Trametes versicolor mycelium, a fermented substrate thereof, or a combination thereof. This judicial exception is not integrated into a practical application because the claims are directed to the composition. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.  
 
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a naturally occurring composition.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, all the components of the claimed composition are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to the composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, none of the components of the composition are markedly changed.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.  The addition of a buffer to the composition does not markedly change the components of the composition as it acts primarily as a diluent.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stamets in view of Yang.
Stamets (2014/0105928) entitled "Antiviral and Antibacterial Activity from Medicinal Mushrooms" teaches in the abstract, a composition containing Trametes with antiviral and antibacterial properties useful for treating and preventing infections from M. tuberculosis, S. aureus and E. coli.  The viruses include bird flu, SARS and hepatitis.  In paragraph 12 many more viruses are listed.  In paragraph 35 mycelia are discussed and how they may be grown or fermented as well as extracted.  In paragraph 39 ethanol and water as well as other solvents are listed for extracting and in paragraph 40 drying the extract.  Paragraph 41 shows various delivery systems.  Dosing is discussed in paragraph 46.  In paragraph 53 freeze drying the extract and made into tablets, capsules, tinctures, and other medicinal products are described.  In paragraph 87 the bacterial cultures were suspended in phosphate buffered saline and in paragraph 89 the fungal extracts were diluted with sterile buffered peptone water to different concentrations.  In paragraph 160 the mushroom mycelia aid in wound healing, have antibacterial and antiviral activity, and show little to no toxicity is significant.  See the claims.



The claims differ from Stamets in that they specify a buffer.
Yang (2011/0189220) entitled "Mushroom Compositions and Methods for Making and Using" teaches in the abstract, turkey tail mushroom have anti-inflammatory effects.  In paragraph 2 the beta glucans are active components of mushrooms.  In paragraph 7 the composition has anti-inflammatory effects which are further described.  In paragraphs 34 and 35 the mycelia are employed.  Further benefits are taught in paragraph 57 in treating various conditions.  In paragraph 74 the preparations may be in liquid form and contain buffers.  See the claims.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of Trametes versicolor mycelium as taught by Stamets which includes a buffer because Stamets teaches diluting the Trametes compositions with a buffer and Yang teaches Trametes compositions in liquid form may be in a buffer solution.  Employing a buffer as a carrier or diluent is conventional in this art.  Regarding claim 12 directed to a phosphate buffered saline, such a buffer is a standard pharmaceutically acceptable diluent and would be compatible with Trametes extracts as taught by the above references.  Regarding the bacteria and viruses of claims 16-20, most of those claimed are taught by Stamets as being treated by the Trametes extract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (J of Inflammation Research) supplied by Applicant, teaches aqueous ethanol mushroom extracts and their activities.
Stamets (2009/0130138) teaches antiviral antibacterial activity of mushroom extracts.
Stamets (2021/0308200) teaches mushroom extract compositions.
Eguchi (7,790,175) teaches turkey tail mushroom extracts and their effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655